Citation Nr: 1145742	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in a July 2011 rating decision, the RO granted service connection for a cervical strain, secondary to eye gunshot wound.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned at a June 2007 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a bilateral ear disorder related to his active military service.  

During his June 2007 Travel Board hearing, he testified that he had ear and sinus infections that began while he was serving in Vietnam.  He reported that he was treated for his infections, which included symptoms of ear itching and leaking of wax from the ears, during service with antibiotics, yet there is nothing in his service treatment records to suggest such treatment.  However, there was a notation on his March 1969 separation examination that his ears "fill up with wax."  The Veteran also testified that he was treated for his ear and sinus infections at the Philadelphia VA Medical Center in 1969, following his separation from service.  The RO attempted to obtain these records, but they have been found to be unavailable.  See Finding of Unavailability for records from Philadelphia VA Medical Center from March 1969 to December 1977, completed May 18, 2010.

VA outpatient treatment records show that in February 1998, the Veteran reported that he had a past ear infection and complained of discomfort in that area.  He was prescribed Amoxicillin.  In August 1998, it was noted that a recent ear infection had "cleared."  In December 2000, he complained of chronic ear infections and sinusitis.  In March 2001, he reported a history of sinusitis, and was noted to have excessive mucus in the right ear, more than the left.  He reported right ear drainage during an episode of sinusitis.  He also complained of congestion, which he felt may have been related to wax build-up in the ears.  Also in March 2001, he was noted to have cerumen impaction removed bilaterally.  In March 2006, he complained of ear clogging for weeks, and was noted to have erythema and exudates in his ear canals, bilaterally.  In January 2007, he complained of an ear infection and draining from the left ear.  He also complained of a sense of decreased hearing and a sense of congestion bilaterally.  At that time, he was noted to have bilateral impacted cerumen removed and was diagnosed with external otitis in the left ear.  Most recently, in April 2011, he was noted to have a small amount of soft ceruminosis removed from both ears, and diagnosed with bilateral ceruminosis.  His active problem list in April 2011 listed impacted cerumen.  See outpatient treatment records from the VA Medical Center in West Palm Beach and Oakland Park.  However, despite the findings of otitis in the left ear and bilateral ceruminosis, the evidence of record does not show that the Veteran has a currently diagnosed bilateral ear disability.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms regarding ear itching and leaking of wax from the ears.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Veteran has reported a bilateral ear disorder since service, and as noted above, service treatment records show that the Veteran was noted to have wax build-up in the ears at the time of his discharge.  The Veteran has been treated for wax build-up, ear drainage, cerumen impaction and ear infections as early as 1998 during VA outpatient treatment, but contemporaneous evidence of an ongoing bilateral ear disability in the years following service is not of record.

An examination and opinion is needed to determine whether the Veteran has a current bilateral disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination to determine the nature and etiology of any currently present ear disorder.  

A diagnosis of an ear disorder should be confirmed or ruled out.  If an ear disorder is diagnosed, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current ear disorder is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

2.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information and opinions requested in this remand.

8.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


